PD-0728-15
                            NO.                                       •••   . .

                     IN   THE   COURT   OF    CRIMINAL         APPEALS        OF   TEXAS


                                        AT   AUSTIN,          TEXAS
                                                                                   RECEIVED IN
                                                                                                   APPEALS
                                        JOSE    DIAZ      PEREZ
                                                                                       JUN26 2Cb
                                             Petitioner,


                                                    v.
                                                                                             FILED IN
                                                                                   COURT OF CRIMINAL APPEALS
                                    THE      STATE       OF.TEXAS
                                                                                            JUN 26 2015

                                                                                       Ahfil Arnsta     nierk

ON   PETITION FOR          DISCRETIONARY REVIEW                FROM     THE    TWELFTH       COURT OF

APPEALS,       COA#12-14-00116-CR,             TRIAL      COURT.THE           SECOND JUDICIAL           DIS

TRICT, CHEROKEE           COUNTY,   TEXAS NO.18373.



MOTION       FOR.EXTENSION        OF.TIME      TO    FILE      THE    PETITION        FOR    DISCRETION

ARY-REVIEW




 Petitioner's conviction was affirmed on May 29,                                     2015. Appellate
Counsel       has    informed     Petitioner, that             he    will     withdraw       from the

appeal. Petitioner requires time to attempt to retain private
counsel,       or to research and prepare and file a pro se PDR.                                   In
these regards,.Petitioner respectfully request an extension up
to and including August 29, 2015 to file his PDR with this Court.


                                                                RESPECTFULLY           SUBMITTED

June    9.    2015



                                  CERTIFICATE            OF    SERVICE
I hereby certify that I mailed a true and correct copy of the fore
going to the Cherokee County District Attorney> West 6th Street,
Rusk,    Texas 75785 via U.S.                mail.


June    9,    2015